     Case 2:20-cv-00436-JAM-KJN Document 24 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GABRIEL BRADWAY,                                  No. 2:20-cv-0436 KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    DR. YASHODARA RAO,
15                       Defendant.
16

17           Plaintiff is a state prisoner, proceeding without counsel. On May 11, 2020, plaintiff filed

18   a motion to withdraw his amended complaint and renewed motion for temporary restraining order

19   or order of protection, and seeks an additional extension of time in which to comply with the

20   court’s April 16, 2020 order. Plaintiff also sought leave to amend; however, plaintiff was initially

21   granted leave to amend by the March 16, 2020 order, so no motion to amend is required, and his

22   motion is denied as moot. Good cause appearing, plaintiff’s requests to withdraw his April 17,

23   2020 filing and for an extension of time to amend are granted. Plaintiff is cautioned that failure to

24   comply with this order may result in a recommendation that this action be dismissed.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s motion to amend (ECF No. 23) is denied as moot;

27          2. Plaintiff’s request to withdraw his April 7, 2020 amended complaint and motion for

28   temporary restraining order or order of protection (ECF No. 23) is granted;
     Case 2:20-cv-00436-JAM-KJN Document 24 Filed 05/15/20 Page 2 of 2

 1            3. Plaintiff’s April 17, 2020 filing (ECF No. 21) is withdrawn; and

 2            4. Plaintiff is granted until July 29, 2020, in which to file an amended complaint that

 3   complies with the court’s March 16, 2020 order

 4   Dated: May 15, 2020

 5

 6

 7
     /brad0436.mtad
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
